Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 has been received and considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
In paragraph 0008, line 4 “a phase difference of 180°C” should be “a phase difference of 180°”
In paragraph 0034, lines 4-5 “a phase difference of 180°C” should be “a phase difference of 180°”
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1, line 13 “the other side of the loading frame” should be “another side of the loading frame”
In claims 2-10, line 1 “The device for integrally processing a housing of a 3C product according to claim” should be “The device for integrally processing the housing of the 3C product according to claim”
In claim 5, line 3 “the rotating center of the turntable” should be “a rotating center of the turntable”
In claim 5, line 3 “the center of the loading frame” should be “a center of the loading frame”
Appropriate correction is required.

		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a housing" in line 3. It is unclear if the applicant is referring to multiple/different housings that the device is processing or if the applicant is referring to the housing as introduced in claim 1 line 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to a single housing being processed by the device and being received by the material receive device.
Claim 1 recites the limitation "a standard housing" in lines 10-11. It is unclear if the applicant is referring to multiple/different housings that the device is processing or if the applicant is referring to the housing as introduced in claim 1 line 1, rendering the claim indefinite. Furthermore it is unclear what qualifies or constitutes as a housing to be considered “standard”, what is required in order to meet the claim limitations? For examining purposes, the Examiner is to interpret the claim limitation to any single housing being processed by the device and being received by the material receive device.
Claim 1 recites the limitation "the housing" in lines 13 and 15-16. It is unclear which housing applicant is referring to since there are three housing being claimed in claim 1 (see line 1, line 3, and lines 10-11), rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to a single housing being processed by the device and being received by the material receive device.
Claim 5 recites the limitation "the grinding device (5) and the material pressing device (6) are arranged below the turntable (9), with a phase difference of 180°C" in lines 4-6. It is unclear if the applicant is referring to the phase difference of 180° to a temperature difference or an angle difference between the grinding device and the material pressing device, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to be referring to an angle of 180° of a phase difference between that the grinding device and the material pressing device.
Claim 8 recites the limitation "the housing" in lines 4 and 6-7. It is unclear which housing applicant is referring to since there are three housing being claimed in claim 1 (see line 1, line 3, and lines 10-11), rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to a single housing being processed by the device and being received by the material receive device.
Claim 9 recites the limitation "the housing" in line 3. It is unclear which housing applicant is referring to since there are three housing being claimed in claim 1 (see line 1, line 3, and lines 10-11), rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation to a single housing being processed by the device and being received by the material receive device.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a device for integrally processing a housing of a Computing, Communication, and Consumer (3C) product, comprising a loading frame and an upper frame, a material receiving device, a material pressing device, and specifically a grinding device is arranged below the upper frame, and the grinding device comprises a grinding movement device capable of lifting and moving back and forth and arranged below the upper frame; the grinding movement device is connected to a grinding installation block, an outer side of the grinding installation block is provided with grinding lifting balls  tangentially matched with an inner wall of one side of the loading frame and a grinding arc block.
The teaching of Chen (CN 105328538) teaches it was known in the art to have a grinding device (Figure 1) comprising a support plate (element 5) that cooperates with a spline shaft (element 4) and motor (element 3) in order to rotatably support a work piece while being grinded with an inwardly concave curved sanding head (element 8) during grinding operations. However, the above reference does not disclose the grinding machine having its grinding movement device connected to a grinding installation block, an outer side of the grinding installation block is provided with grinding lifting balls  tangentially matched with an inner wall of one side of the loading frame and in combination with other named parts as arranged in the claim.
The teaching of Johannessen (US Patent No. 8,690,460) teaches it was known in the art to have a polishing device (Figures 3-7) comprising one or more polishing apparatuses (element 140) with a rotating polishing member (element 141) on a track (element 110) in order to polish the edges of a work piece (element 10), a fixture (element 120) with one or more pins (element 121) in hold the work piece, and a retractable clamp (element 130) is lowered in order to hold down the work piece in place on the fixture during operations (see figures 4A-4C). However, the above reference does not disclose the grinding machine having its grinding movement device connected to a grinding installation block, an outer side of the grinding installation block is provided with grinding lifting balls  tangentially matched with an inner wall of one side of the loading frame and in combination with other named parts as arranged in the claim.
The teaching of Reusser (US Patent no. 1,918,668) teaches it was known in the art to have a grinding machine (Figures 1-10) comprising a rest (element 13) with a soft pad (element 14) in order to hold the work piece (element 44), a lever (element 16) utilized as a press in order to hold the work piece in place (see figure 2 and see also col. 2, ll. 3-14), and a grinding wheel (element 5) used to grind an edge of the work piece during operations (see figure 2). However, the above reference does not disclose the grinding machine having its grinding movement device connected to a grinding installation block, an outer side of the grinding installation block is provided with grinding lifting balls  tangentially matched with an inner wall of one side of the loading frame and in combination with other named parts as arranged in the claim.
The teaching Bando (US Patent No. 4,375,738) teaches it was known in the art to have a grinding machine (Figures 1-14) comprising a table (element 30) on a slide bearings (element 32) laying on guide rails (element 34) to right and left with the table interacting with a vacuum device (element 38) in order to suck a bottom surface of the work piece (element P), and a grinding device (elements 60/62) for grinding the edges of the work piece during grinding operations (see figures 3 and 6). However, the above reference does not disclose the grinding machine having its grinding movement device connected to a grinding installation block, an outer side of the grinding installation block is provided with grinding lifting balls  tangentially matched with an inner wall of one side of the loading frame and in combination with other named parts as arranged in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/15/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723